PER CURIAM.
The defendant Eichard C. Brauhn was convicted of the crime of knowingly uttering and publishing a forged instrument and appeals from the judgment entered.
Defendant’s first contention is that the trial court abused its discretion in refusing to grant him a second continuance before trial for the purpose of locating a witness.
ORS 136.070 provides:
“When an indictment is at issue upon a question of fact and before the same is called for trial, the court may, upon sufficient cause shown by the affidavit of the defendant or the statement of the district attorney, direct the trial to be postponed for a reasonable period of time; and all affidavits or papers read on either side upon the application shall be first filed with the clerk.”
The defendant filed no affidavit in this ease. It is, therefore, not a part of the record and we are not in a position to make any determination of the question raised. State v. Finch, 54 Or 482, 103 P 505; State v. Kline, 50 Or 426, 93 P 237.
Defendant also assigns as error the failure of the trial court to sustain his motion for a verdict of not guilty. An examination of the record discloses that there is no merit in this contention.
We find no merit in this appeal. The judgment is affirmed.